IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-482-CV



EX PARTE:  JEFF LEGGETT,

	RELATOR


 


HABEAS CORPUS PROCEEDING FROM TOM GREEN COUNTY

 



PER CURIAM


	Relator, Jeff Leggett, filed his petition for writ of habeas corpus on September 13,
1993.  The petition for writ of habeas corpus is denied.  Tex. R. App. P. 120(d).


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Petition for Writ of Habeas Corpus Denied
Filed:   October 13, 1993
Do Not Publish